                                          Case 2:17-cv-02393-MMD-DJA Document 257
                                                                              256 Filed 12/11/20
                                                                                        12/10/20 Page 1 of 8



                                      1   CASEY J. QUINN
                                          NEVADA BAR NO. 11248
                                      2   SELMAN BREITMAN LLP
                                          3993 Howard Hughes Parkway, Suite 200
                                      3   Las Vegas, NV 89169-0961
                                          Telephone:   702.228.7717
                                      4   Facsimile:   702.228.8824
                                          Email: cquinn@selmanlaw.com
                                      5
                                          LINDA WENDELL HSU (Pro Hac Vice)
                                      6   CALIFORNIA BAR NO. 162971
                                          SELMAN BREITMAN LLP
                                      7   33 New Montgomery, Sixth Floor
                                          San Francisco, CA 94105
                                      8   Telephone:    415.979.0400
                                          Facsimile:    415.979.2099
                                      9   Email: lhsu@selmanlaw.com

                                     10   Attorneys for Defendant/Cross-Claimant
                                          NAUTILUS INSURANCE COMPANY
                                     11
    LLP




                                     12                              UNITED STATES DISTRICT COURT
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                                    DISTRICT OF NEVADA

                                     14
                                          ROBERT “SONNY” WOOD, an individual;           Case No. 2:17-CV-02393-MMD-DJA
                                     15   ACCESS MEDICAL, LLC, a Delaware limited
                                          liability company,
                                     16                                                 STIPULATION AND [PROPOSED] ORDER
                                                       Plaintiffs,                      FOR EXTENSION OF EXPERT WITNESS
                                     17                                                 DISCLOSURE DEADLINE
                                                v.
                                     18
                                          NAUTILUS INSURANCE GROUP, a Delaware
                                     19   limited liability company, et al.,

                                     20                Defendant.

                                     21    NAUTILUS INSURANCE COMPANY,

                                     22                  Cross-Claimant,
                                                  v.
                                     23
                                           ROBERT "SONNY" WOOD; ACCESS
                                     24    MEDICAL, LLC; FLOURNOY
                                           MANAGEMENT, LLC AND ROES 1-10,
                                     25    inclusive,

                                     26                  Counter-Defendants.

                                     27

                                     28                                             1
3892 42806 4841-4177-5572 .v1

3892 42806 4832-7204-7572 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 257
                                                                              256 Filed 12/11/20
                                                                                        12/10/20 Page 2 of 8



                                      1          The current expert witness disclosure deadline is December 18, 2020. The parties have

                                      2   been diligently working to schedule the depositions of Nautilus Insurance Company and Mr.

                                      3   Wood following the Court’s November 30, 2020 order denying their prior request to continue all

                                      4   discovery deadlines. Defendants noticed the deposition of Nautilus Insurance Company for

                                      5   December 10, 2020, but counsel for Nautilus had a conflict on that date (two depositions in

                                      6   another matter) that could not be changed. Defendants will be providing dates to take Mr. Wood’s

                                      7   deposition by December 11, 2020.

                                      8          To provide the parties enough time to conduct the depositions of (1) the 30(b)(6) witness

                                      9   of Nautilus Insurance Company and (2) Robert “Sonny” Wood, and provide the parties’ respective

                                     10   experts enough time to analyze their testimony, the parties hereby stipulate to continue the expert

                                     11   witness disclosure deadline to January 8, 2021, and the rebuttal expert witness disclosure by
    LLP




                                     12   February 8, 2021. No other deadlines will be affected by this continuance.
Selman Breitman
                  ATTORNEYS AT LAW




                                     13          In compliance with Local Rule 26-3:

                                     14                  Discovery completed:

                                     15                 The Parties held a telephonic 26(f) Conference on January 11, 2018;

                                     16                 The Parties served their initial FRCP 26 disclosures on February 2, 2018;

                                     17                 Insureds propounded their First Set of Interrogatories and Requests for Production,

                                     18                  on February 9, 2018, and Nautilus provided responses on March 22, 2018;

                                     19                 Nautilus propounded their First Set of Interrogatories, Requests for Production and

                                     20                  Requests for Admission on March 9, 2018, and the Insureds provided their

                                     21                  responses on April 23, 2018;

                                     22                 The Parties conducted a meet and confer conference telephonically on April 13,

                                     23                  2018 regarding Nautilus’s responses to the Insureds’ First Set of Requests for

                                     24                  Production. The Insureds sought, in part, to have Nautilus produce its insurance

                                     25                  claim file regarding the handling of the Insureds’ claim in the Switzer Action, from

                                     26                  which Nautilus refused on the grounds that the Insureds' claims for breach of

                                     27                  contract, "bad faith", and Unfair Claims Practices are improper, and therefore the

                                     28                                                    2
3892 42806 4841-4177-5572 .v1

3892 42806 4832-7204-7572 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 257
                                                                              256 Filed 12/11/20
                                                                                        12/10/20 Page 3 of 8



                                      1                underlying claim files are not relevant;

                                      2               The Insureds brought a Motion to Compel on June 11, 2018. The Court denied the

                                      3                Insureds’ Motion to Compel on June 14, 2018 based on its opinion that the Parties

                                      4                did not meet and confer in good faith;

                                      5               The Parties conducted another telephonic meet and confer conference on June 20,

                                      6                2018, the result of which was that Nautilus Insurance Company supplemented one

                                      7                of its discovery responses with the tender letters and responses that were sent in the

                                      8                Switzer Action.

                                      9               On July 9, 2018, Nautilus served supplemental responses to Request Numbers Two

                                     10                (2) and Seven (7) of the Insureds’ First Set of Requests for Production. In these

                                     11                supplemental responses, Nautilus produced its claim file as prepared in its ordinary
    LLP




                                     12                course of business between November 7, 2016 and July 6, 2017 (these dates are
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                related to the promissory estoppel claim). Nautilus also produced a privilege log at

                                     14                that time.

                                     15               On October 12, 2018, Mr. Wood propounded his Second Set of Interrogatories,

                                     16                Second Set of Requests for Production, and Frist Set of Requests for Admission,

                                     17                from which Nautilus served its responses on November 26, 2018.

                                     18               The Parties subsequently conducted an additional telephone meet and confer

                                     19                conference on December 10, 2018 as it related to Nautilus's responses to the

                                     20                Insureds' propounded discovery.

                                     21               On February 15, 2019, Wood and Access Medical filed a Motion to Compel

                                     22                regarding the aforementioned discovery requests.

                                     23               On April 23, 2019, the Court entered an Order Denying Nautilus's Motion to Strike

                                     24                and Motion to Dismiss.

                                     25               On May 9, 2019, the Court heard oral argument on Wood and Access Medical's

                                     26                Motion to Compel and entered an Order Granting the Motion in Part and Denying

                                     27                it in Part.

                                     28                                                  3
3892 42806 4841-4177-5572 .v1

3892 42806 4832-7204-7572 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 257
                                                                              256 Filed 12/11/20
                                                                                        12/10/20 Page 4 of 8



                                      1               On May 22, 2019, Insureds served their Fifth Supplemental Disclosure and List of

                                      2                Witnesses Pursuant to Rule 26.

                                      3               On May 23, 2019, Insureds filed an Objection/Appeal of the Magistrate Judge

                                      4                Order on its Motion to Compel.

                                      5               On July 19, 2019, Nautilus supplemented its Document Production with Claims

                                      6                File Documents in response to the Court's granting of Insureds' Motion to Compel

                                      7                on May 9, 2019.

                                      8               On July 29, 2019, Insureds filed a Motion to Compel relating to Nautilus's

                                      9                Responses to Insureds' Second Set of Interrogatories.

                                     10               On August 26, 2019, Nautilus supplemented its responses to Insureds' Section Set

                                     11                of Interrogatories.
    LLP




                                     12               On September 9, 2019, Nautilus supplemented its Document Production with
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                further Claims File Documents in response to the Court's granting of Insureds'

                                     14                Motion to Compel on May 9, 2019.

                                     15               On September 16, 2019, Nautilus propounded Requests for Production of

                                     16                Documents on Insureds.

                                     17               On September 23, 2019, the Court heard oral argument on Insureds' Motion to

                                     18                Compel Responses to its Special Interrogatories and granted the Motion in part and

                                     19                denied it in Part, finding that Nautilus's supplemental responses of August 26, 2019

                                     20                satisfied the Order.

                                     21               On October 7, 2019, the Court denied Insureds' May 23, 2019 Objection/Appeal of

                                     22                the Magistrate Judge's May 9, 2019, Order on its Motion to Compel. This Order

                                     23                clarified for both parties the scope of the pleadings and of discovery.

                                     24               On October 16, 2019, Nautilus granted Insureds' request for an extension of time to

                                     25                respond to Nautilus's September 16, 2019 Requests for Production of Documents.

                                     26               In December, 2019, discovery disputes arose regarding subpoenas to third parties

                                     27                and notices of deposition of Nautilus and its former employees. Nautilus filed

                                     28                                                   4
3892 42806 4841-4177-5572 .v1

3892 42806 4832-7204-7572 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 257
                                                                              256 Filed 12/11/20
                                                                                        12/10/20 Page 5 of 8



                                      1                motions to resolve those disputes, and the Court granted those motions on February

                                      2                20, 2020.

                                      3               On April 10, 2020, the Court entered the parties' stipulated protective order.

                                      4               On April 29, 2020, Nautilus produced confidential "work flow" documents

                                      5                following extended meet and confer efforts with the Insureds' counsel.

                                      6               On June 4, 2020, Nautilus supplemented its production of confidential “work flow”

                                      7                documents following further meet and confer efforts with the Insureds’ counsel.

                                      8               On June 11, 2020, the Insureds served a subpoena on third party law firm Gordon

                                      9                & Rees, who had served as defense counsel for the insured in the underlying action.

                                     10                On June 25, 2020, Nautilus moved for a protective order and sanctions on the

                                     11                ground that this subpoena exceeded the scope of discovery. On August 7, 2020, the
    LLP




                                     12                Court granted the motion, quashing the subpoena in its entirety, and issued
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                monetary sanctions against the Insureds.

                                     14               Between July 28, 2020, and September 3, 2020, the Insureds served seven amended

                                     15                notices of deposition of Nautilus pursuant to Rule 30(b)(6) as the parties met and

                                     16                conferred regarding the topics of the deposition.

                                     17

                                     18                Discovery that remains to be completed:

                                     19
                                                      The deposition of Nautilus and Mr. Wood.
                                     20
                                                      Disclosure of expert witnesses, rebuttal experts and depositions of said experts.
                                     21
                                                      Potential other depositions as required based upon information gathered during the
                                     22
                                                       aforementioned depositions
                                     23
                                                      Reasons why deadline was not satisfied: The parties have been awaiting rulings
                                     24
                                                       from the District Court Judge on the scope of discovery that will necessarily affect
                                     25
                                                       the scope of the above depositions. After the Court’s November 30, 2020 ruling
                                     26
                                                       denying the prior stipulation continuing that discovery, the parties have been
                                     27

                                     28                                                  5
3892 42806 4841-4177-5572 .v1

3892 42806 4832-7204-7572 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 257
                                                                              256 Filed 12/11/20
                                                                                        12/10/20 Page 6 of 8



                                      1                  communicating to set those depositions on dates convenient to those parties and

                                      2                  counsel, but have been unable to obtain mutually agreeable dates that would allow

                                      3                  sufficient time for expert review of transcripts.

                                      4                 Proposed schedule: The two depositions discussed above will be completed by

                                      5                  December 31, 2020.

                                      6          The parties are committed to completing the above depositions, disclosing experts by

                                      7   January 8, 2021, disclosing rebuttal experts by February 8, 2021, and completing expert discovery

                                      8   according to the current schedule in this case.

                                      9

                                     10   IT IS SO STIPULATED.

                                     11
    LLP




                                           DATED: December 10, 2020                SELMAN BREITMAN LLP
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13
                                                                                   By:      /s/ Linda Wendell Hsu
                                     14                                                       CASEY J. QUINN
                                                                                              NEVADA BAR NO. 11248
                                     15                                                        LINDA WENDELL HSU (PRO HAC VICE)
                                                                                               California Bar No. 162971
                                     16                                                        PETER W. BLOOM (PRO HAC VICE)
                                                                                               CALIFORNIA BAR NO. 313507
                                     17                                                        33 New Montgomery, Sixth Floor
                                                                                              San Francisco, CA 94105-4537
                                     18                                                       Phone: 415.979.2024
                                                                                              Facsimile: 415.979.2099
                                     19                                                       Attorneys for Defendant/Cross-Claimant
                                                                                              NAUTILUS INSURANCE COMPANY
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                                     6
3892 42806 4841-4177-5572 .v1

3892 42806 4832-7204-7572 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 257
                                                                              256 Filed 12/11/20
                                                                                        12/10/20 Page 7 of 8



                                      1    DATED: December 10, 2020      KRAVITZ, SCHNITZER & JOHNSON, CHTD

                                      2

                                      3                                  By:     /s/ Jordan P. Schnitzer ________
                                                                                 JORDAN P. SCHNITZER
                                      4                                          NEVADA BAR NO. 10744
                                                                                 THE SCHNITZER LAW FIRM
                                      5                                          9205 W. Russell Road, Suite 240
                                                                                 Las Vegas, NV 89148
                                      6                                          Phone: (702) 960-4050
                                                                                 Facsimile: (702) 960-4092
                                      7                                          Attorneys for Defendants ACCESS MEDICAL,
                                                                                 LLC and ROBERT CLARK WOOD, II
                                      8

                                      9

                                     10

                                     11
    LLP




                                     12         IT IS SO ORDERED:
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14
                                                  December 11, 2020
                                           DATED: __________________                ____________________________________
                                     15                                             Magistrate Judge Daniel J. Albregts
                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                         7
3892 42806 4841-4177-5572 .v1

3892 42806 4832-7204-7572 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 257
                                                                              256 Filed 12/11/20
                                                                                        12/10/20 Page 8 of 8



                                      1                                   CERTIFICATE OF SERVICE

                                      2           I hereby certify that I am an employee of SELMAN BREITMAN LLP and, pursuant to

                                      3   Local Rule 5.1, service of the foregoing STIPULATION AND PROPOSED ORDER FOR

                                      4   EXTENSION OF EXPERT WITNESS DISCLOSURE DEADLINE on this 10th day of

                                      5   December, 2020, via the Court's CM/ECF electronic filing system addressed to all parties on the e-

                                      6   service list, as follows:

                                      7
                                           Martin Kravitz                                     Jordan P. Schnitzer
                                      8    L. Renee Green                                     THE SCHNITZER LAW FIRM
                                           KRAVITZ, SCHNITZER & JOHNSON                       9205 W. Russell Road, Suite 240
                                      9    8985 s. Eastern Ave, Ste.200                       Las Vegas, NV 89148
                                           Las Vegas, NV 89123                                Phone: (702) 960-4050
                                     10    Phone: (702) 362-6666                              Facsimile: (702) 960-4092
                                           Facsimile: (702 362-2203                           Email: Jordan@theschnitzerlawfirm.com
                                     11
    LLP




                                           Email: mkravitz@ksjattorneys.com
                                                  rgreen@ksjattorneys.com                     Attorneys for Plaintiffs ROBERT "SONNY"
                                     12                                                       WOOD and ACCESS MEDICAL, LLC
Selman Breitman
                  ATTORNEYS AT LAW




                                           Attorneys for Plaintiffs ROBERT "SONNY"
                                     13    WOOD and ACCESS MEDICAL, LLC
                                     14

                                     15

                                     16

                                     17                                                               /s/ Pamela Smith
                                                                                                        PAMELA SMITH
                                     18                                                        An Employee of Selman Breitman LLP

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                                   8
3892 42806 4841-4177-5572 .v1

3892 42806 4832-7204-7572 .v1
